1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     ATANASIO JOSE AVILA
6
7
                                 UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )    No. 2:18-cr-00208-JAM
                                                  )
11                  Plaintiff,                    )    STIPULATION AND ORDER TO CONVERT
                                                  )    STATUS CONFERENCE TO MOTION
12          v.                                    )    HEARING
                                                  )
13   ATANASIO JOSE AVILA,                         )    Date: March 19, 2019
                                                  )    Time: 9:15 a.m.
14                 Defendant.                     )    Judge: Hon. John A. Mendez
                                                  )
15                                                )
16
17          The parties, through undersigned counsel, hereby jointly stipulate and request that the
18   status conference currently scheduled for March 19, 2019 be converted to a hearing on the
19   motion to suppress evidence filed on February 26, 2019.

20          The parties further agree to and request the following briefing schedule:

21          March 5, 2019: Government’s opposition or statement of non-opposition due

22          March 12, 2019: Defendant’s reply to government’s opposition due

23                                                Respectfully submitted,

24
      Dated: February 26, 2019                     HEATHER E. WILLIAMS
25                                                 Federal Defender

26                                                /s/ Mia Crager
                                                  MIA CRAGER
27                                                Assistant Federal Defender
                                                  Attorney for Defendant
28                                                ATANASIO JOSE AVILA
                                                      -1-
1
     Dated: February 26, 2019
2                                                   McGREGOR W. SCOTT
                                                    United States Attorney
3
                                                    /s/ Timothy Delgado
4                                                   TIMOTHY DELGADO
                                                    Assistant U.S. Attorney
5                                                   Attorney for Plaintiff
6                                           ORDER
7            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
8    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
9    its order.
10           The Court orders the government to file an opposition or statement of non-opposition to
11   the motion to suppress on or before March 5, 2019. The Court orders the defendant to file a
12   reply to the government’s opposition on or before March 12, 2019.
13
14   Dated: February 26, 2019                               /s/ John A. Mendez_____________
                                                            Hon. John A. Mendez
15                                                          United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
